 



Exhibit 10.2
AMENDMENT No. 2 TO AMENDED AND RESTATED
PURCHASE AGREEMENT DCT-021/03
This Amendment No. 2 to Amended and Restated Purchase Agreement DCT-021/03,
dated as of June 6, 2007 (“Amendment No. 2”) relates to the Amended and Restated
Purchase Agreement DCT-021/03 (the “Purchase Agreement”) between Embraer —
Empresa Brasileira de Aeronáutica S.A. (“Embraer”) and US Airways Group, Inc.
(“Buyer”) dated June 13, 2006 as amended from time to time (collectively
referred to herein as “Agreement”). This Amendment No. 2 is between Embraer and
Buyer, collectively referred to herein as the “Parties”.
This Amendment No. 2 sets forth additional agreements between Embraer and Buyer
relative to Embraer granting to Buyer the conditional option to purchase 140
additional Embraer 190 model aircraft.
Except as otherwise provided for herein all terms of the Purchase Agreement
shall remain in full force and effect. All capitalized terms used in this
Amendment No. 2, which are not defined herein shall have the meaning given in
the Purchase Agreement. In the event of any conflict between this Amendment
No. 2 and the Purchase Agreement the terms, conditions and provisions of this
Amendment No. 2 shall control.
WHEREAS, pursuant to Purchase Agreement DCT-021/03 executed by Embraer and Buyer
dated May 9, 2003 (“Original Purchase Agreement”) Buyer had the right to acquire
up to 140 option Embraer 145 model aircraft;
WHEREAS, in connection with the amendment and restatement of the Original
Purchase Agreement, Buyer’s option to acquire the 140 EMBRAER model 145 aircraft
was deleted by the agreement of the Parties and was not included in the Purchase
Agreement and pursuant to the terms of Article 21 of the Purchase Agreement,
Buyer’s options were limited to up to fifty (50) Option Aircraft which had been
identified and defined as “Reconfirmable EMBRAER 170 Aircraft” in the Original
Purchase Agreement;
WHEREAS, Buyer, with the consent of Embraer, has previously assigned the
purchase rights for the last thirty (30) of the fifty (50) Option Aircraft
pursuant to the Option Aircraft Conversion, Purchase Rights Assignment and
Manufacturer’s Consent dated July 21, 2006, among Buyer, Embraer and Republic
Airline Inc.;
WHEREAS, Buyer, with the consent of Embraer, has previously assigned the
purchase rights for an additional eight (8) of Buyer’s fifty (50) Option
Aircraft pursuant to the Second Option Aircraft Conversion, Purchase Right
Assignment and Manufacturer’s Consent dated January 12, 2007 among Buyer,
Embraer and Republic Airline Inc.;
WHEREAS, Buyer currently has only twelve (12) Option Aircraft remaining under
the Purchase Agreement and Buyer desires to reinstate its total aircraft options
order from the Original Purchase Agreement, and as such, increase by one hundred
and forty (140) aircraft the total number of Option Aircraft available under the
Purchase Agreement; and

  Amendment No. 2 to Amended and Restated Purchase Agreement DCT-021/03   Page 1
of 4

 



--------------------------------------------------------------------------------



 



WHEREAS, Embraer is willing to grant to Buyer the right under various
circumstances to acquire an additional one hundred and forty (140) Option
Aircraft.
NOW, THEREFORE, for good and valuable consideration which is hereby acknowledged
Embraer and Buyer hereby agree as follows:

1.   Option Aircraft:

1.1 The terms of Article 2.3 of the Purchase Agreement shall be deleted and
replaced with the following:
     “Buyer shall have the option to purchase up to one hundred and fifty-two
(152) Option Aircraft, in accordance with Article 21 hereof.”

2.   Purchase of Option Aircraft:

2.1   The first paragraph of Article 21 of the Purchase Agreement is hereby
deleted in its entirety and replaced with the following:       Buyer shall have
the option to purchase up to one hundred fifty-two (152) Option Aircraft with
the first twenty (20) Option Aircraft to be delivered according to the schedule
provided in Section 2 of Attachment E hereto (Option Aircraft #1 to #20). The
Contractual Delivery Months of the remaining one hundred and thirty-two
(132) Option Aircraft will be determined pursuant to Article 21.1 below.

2.2   Article 21.1 is hereby deleted in its entirety and replaced with the
following:       Upon confirmation by Buyer of the ** pursuant to Article 21 of
Amended and Restated Letter Agreement DCT-022/33 (“Letter Agreement”), Buyer
shall have the right to purchase **. Upon confirmation by Buyer of the **, Buyer
shall have the right to purchase **. Upon the further confirmation pursuant to
Article 21 of the Letter Agreement of each of the following **, Buyer shall have
the right to purchase **. Upon confirmation by Buyer of the **, Buyer shall have
the right to purchase **. Upon confirmation of each relevant block of Additional
Aircraft and the corresponding grant of the right to acquire the relevant Option
Aircraft **, Embraer shall promptly provide Buyer with written notice of
proposed delivery months for such relevant block of Option Aircraft. The
proposed delivery months referred to in the immediately preceding sentence shall
include no less than **. If within ** of receipt of each such notice, Buyer
consents and agrees to such proposed delivery schedule then such proposed
delivery months shall become the Contractual Delivery Months for such relevant
block of Option Aircraft. Buyer may thereafter elect to purchase such Option
Aircraft by timely complying with Article 21.6 of the Purchase Agreement. If
Buyer does not consent and agree to such proposed delivery months for such
relevant block as provided for above, and if the Parties can not agree on a
schedule for such relevant block, **.   2.3   Article 21.6 is hereby deleted in
its entirety and replaced with the following:

 

** Confidential Treatment Requested.           Amendment No. 2 to Amended and
Restated Purchase Agreement DCT-021/03   Page 2 of 4

 



--------------------------------------------------------------------------------



 



    The option to purchase the Option Aircraft shall be exercised ** no later
than ** to the first day of the Contractual Delivery Month of the first Option
Aircraft of such relevant group. The first group shall be **, the second group
shall be **. Exercise of the option to purchase the Option Aircraft shall be
accomplished by means of a written notice from Buyer delivered to Embraer by
mail, express delivery or facsimile, return receipt requested. Buyer may, at its
option, exercise all, some or none of its Options Aircraft within each group. In
addition, **, the Parties shall meet to evaluate in good faith the positions to
be exercised, based on the positions being exercised.

3.   Miscellaneous

    All other terms and conditions of the Purchase Agreement, which are not
specifically amended or modified by this Amendment No. 1, shall remain in full
force and effect without any change.

 

** Confidential Treatment Requested.    

[Signature page follows]

      Amendment No. 2 to Amended and Restated Purchase Agreement DCT-021/03  
Page 3 of 4

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 2 to Purchase Agreement to be
effective as of the date first written above.

                  EMBRAER – Empresa Brasileira de       US Airways Group, Inc.
Aeronáutica S.A.            
 
               
By
  /s/ Mauro Kern Junior       By   /s/ Thomas T. Weir
 
               
Name:
  Mauro Kern Junior       Name:    Thomas T. Weir
Title:
  Executive Vice President       Title:    Vice President and Treasurer
 
  Airline Market            
 
               
By
  /s/ José Luís D. Molina            
 
               
Name:
  José Luís D. Molina       Date:   June 6, 2007
Title:
  Vice President Contracts       Place:   Tempe, Arizona
 
  Airline Market            
Date:
  June 6, 2007            
Place:
  São José dos Campos, Brazil            
 
               
Witness:
  /s/ Carlos Martins Dutra       Witness:   /s/ John Ferlise
 
               
 
               
Name:
  Carlos Martins Dutra       Name:   John Ferlise
 
               

      Amendment No. 2 to Amended and Restated Purchase Agreement DCT-021/03  
Page 4 of 4

 